The appeal in this case is from an affirmance in the Supreme Court of a decree of Vice-Ordinary Buchanan affirming a transfer tax assessment, In re Voorhees, 123 N.J. Eq. 142. After a careful examination of the record and the briefs of counsel, we conclude that the determinations of the learned vice-ordinary as applied to the facts in this case are in accordance with the law of this state.
The judgment under review will be affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, RAFFERTY, HAGUE, JJ. 10.
For reversal — None. *Page 36